L

Case 2:20-cv-04427-RGK-JPR Document 38 Filed 07/20/20 Page1iof5 Page ID #:821

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04427-RGK-JPR Date July 20, 2020
Title Geragos & Geragos Fine Arts Building, LLC v. Travelers Indemnity Company of

Connecticut, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand [DE 26]
INTRODUCTION

On April 21, 2020, Plaintiff Geragos & Geragos Fine Arts Building, LLC (“Plaintiff”) filed a

Complaint in Los Angeles County Superior Court against Travelers Indemnity Company of Connecticut
(“Travelers,” or “Defendant”) and Los Angeles Mayor Eric Garcetti (“Mayor Garcetti’”’) for claims
arising from loss of rental income due to Covid-19 tenant relief measures.

On June 8, 2020, Plaintiff filed a first amended complaint (“FAC”) seeking damages against

Travelers for (1) breach of the implied covenant of good faith and fair dealing, (2) violations of
California Insurance Code § 790.03, (3) violations of California Business and Professions Code

§ 17200, and (4) a declaratory judgment that Mayor Garcetti’s tenant relief orders constitute loss or
damage to the insured premises.

Presently before the Court is Plaintiff's Motion to Remand this case to state court for lack of

subject matter jurisdiction. (ECF No. 26.) For the following reasons, the Court GRANTS Plaintiffs’
Motion.

II. FACTUAL BACKGROUND

Plaintiff owns a residential building in Pasadena insured by Travelers. Plaintiff alleges that it

suffered rental-income losses as a result of Mayor Garcetti’s COVID-19 tenant relief orders, which, per
the Complaint, “provided residential tenants with (1) the ability to withhold rent on account of
Coronavirus-related issues (i.e. un/underemployment, illness, quarantine, etc.); (2) a moratorium on
tenant evictions; (3) a deferral for residential tenants to pay rent over a 12-month period (amended

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 5
Case 2:20-cv-04427-RGK-JPR Document 38 Filed 07/20/20 Page 2of5 Page ID #:822

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04427-RGK-JPR Date July 20, 2020
Title Geragos & Geragos Fine Arts Building, LLC v. Travelers Indemnity Company of

Connecticut, et al

 

previously from over a 6 month period); and (4) the inability of any landlord to charge interest or late
fees on the deferred rent. The tenant relief orders remain in effect for the duration of the Los Angeles
Covid-19 emergency period, the end date of which 1s not presently set. Plaintiff contends that the orders
trigger coverage protections under the parties’ insurance contract.” (FAC § 15.)

Defendant removed this action on May 15, 2020, on the basis of diversity jurisdiction, asserting
that Plaintiff fraudulently joined Mayor Garcetti, who has not appeared in this litigation to this point.

Il. JUDICIAL STANDARD

Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involves an amount in controversy that
exceeds $75,000. The defendant removing the case to federal court bears the burden of establishing the
jurisdictional facts, namely the amount in controversy and complete diversity of the parties. Abrego
Abrego v. Dow Chemical Co., 443 F.3d 676, 682-83 (9th Cir. 2006). Where a plaintiff contests a
jurisdictional fact, the defendant must establish that fact by a preponderance of the evidence. Gaus v.
Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (quoting McNutt v. General Motors Acceptance Corp.,
298 U.S. 178, 189 (1936)). Courts must “strictly construe the removal statute against removal
jurisdiction” and must remand an action “if there is any doubt as to the right of removal in the first
instance.” Gaus, 980 F.2d at 566.

IV. DISCUSSION

Defendant argues that the amount in controversy requirement is satisfied when combining
Plaintiffs claims for coverage for lost-rental income under the policy, emotional distress damages,
punitive damages, and attorney’s fees. The Court finds that Defendant has not met its burden to establish
that the amount of controversy exceeds $75,000.

A. Lost-Rental Income

Defendant asserts that Plaintiffs rental income of $6,800 per month serves as a basis for
calculating the amount of controversy. (See Mot. to Remand 4, ECF No. 22; Opp. 9, ECF No. 27.)
Plaintiff alleges that “[a]s a direct and proximate result of [Mayor Garcetti’s March 2020 COVID-19]
Orders, Plaintiff has been forced to deal with rent deferral requests and unpaid rent and other related
issues stemming from its tenants’ failure, among other things, to pay rent with respect to the Insured
Premises.” (FAC § 18.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 5
Case 2:20-cv-04427-RGK-JPR Document 38 Filed 07/20/20 Page 3o0f5 Page ID #:823

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04427-RGK-JPR Date July 20, 2020
Title Geragos & Geragos Fine Arts Building, LLC v. Travelers Indemnity Company of

Connecticut, et al

 

However, the Court is skeptical that Plaintiff's monthly rental income, however it may be
aggregated, represents a colorable source of damages in this case. The L.A. Ordinance! provides that
“{njothing in this article eliminates any obligation to pay lawfully charged rent[,|” even if it also
provides that “[n]o Owner shall charge interest or a late fee on rent not paid under the provisions of this
article.” L.A. Ordinance § 49.99.2(A)-(B). Thus, even assuming that policy benefits are triggered by the
ordinances at issue, the Court fails to see how Plaintiff will ultimately be damaged in an amount greater
than the lost interest or late fees on delinquent rents.

That said, future policy benefits are also awardable under a finding of breach of the implied
covenant of good faith and fair dealing, and thus may be properly considered in determining the amount
of controversy. Albino v. Standard Ins. Co., 349 F. Supp. 2d 1334, 1340 (C.D. Cal. 2004). Defendant
argues that Plaintiff's benefits for “lost rental income” would exceed $75,000 if lost-rental damages
continue to accrue at a rate of $6,800 per month for the duration of the twelve-month policy period.
(Def.’s Opp. 9.) Even assuming, however, that $6,800 per month in de/ayed rent is fully recoverable as
damages, the Court still finds this argument too speculative to overcome the “strong presumption against
removal jurisdiction” given the highly unpredictable nature of the COVID-19 pandemic. Gaus, 980 F.2d
at 566. Defendant’s notional future damages would require the local emergency period during which
rents are suspended to remain in effect for an entire year. While the present emergency period does not
have a set end date, the Court has nothing before it to suggest that it will persist for an entire year such
that Plaintiff would continue to accrue damages for unpaid rent during that time.

Plaintiff's post-removal affidavit further militates against finding the jurisdictional threshold
satisfied. Post-removal affidavits may clarify the amount in controversy. McIntyre v. U.S. Airways, No.
2:09-cv-05256-MMM (FMO), 2009 WL 10672577, at *5 (C.D. Cal. Nov. 12, 2009) (collecting
sources). Here, Plaintiff has submitted an affidavit stating that it “will not be seeking amounts in the
excess of $75,000 including all forms of Potential [sic] damages and fees.” (Hartley Decl. 2, ECF No.
26-1.) Although a post-removal affidavit may cast “substantial doubt” on Defendant’s assertion that the
jurisdictional threshold was satisfied, id., the Court notes that, in this case, Plaintiff's affidavit does not
in and of itself justify remand. Among other things, the affidavit fails to state that Plaintiff “will
not accept or seek to enforce a judgment that exceeds $75,000[,]|” and therefore does not legally
foreclose such an award. See In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab.
Litig. (Volkswagen), No. MDL 02672-CRB (JSC), 2019 WL 858633, at *5 (N.D. Cal. Feb. 22, 2019).

 

' The Orders in question have now been repealed and superseded by city ordinance. See Public Order
Under City of Los Angeles Emergency Authority (Mar. 31, 2020), https://corona-virus.la (choose
“COVID-19 Emergency Orders,” then “Order Rescinding Eviction Moratorium”); cf L.A., Cal.,
Ordinance 186585 (“L.A. Ordinance”) (Mar. 31, 2020).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 5
Case 2:20-cv-04427-RGK-JPR Document 38 Filed 07/20/20 Page4of5 Page ID #:824

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04427-RGK-JPR Date July 20, 2020
Title Geragos & Geragos Fine Arts Building, LLC v. Travelers Indemnity Company of

Connecticut, et al

 

Nevertheless, Plaintiff alleges that the amount in controversy is tied to unpaid rent, and the “only
possible way that the amount in controversy could exceed $75,000 is if the orders go beyond 12
months.” (Pl.’s Mot. To Remand 4). With this in mind, the Court construes Plaintiff's affidavit as
clarifying evidence of the amount in controversy at the time of removal.

B. Emotional Distress Damages

Plaintiff is not entitled to emotional distress damages because business entities cannot recover
emotional distress damages. See Templeton Feed & Grain v. Ralston Purina Co., 69 Cal. 2d 461, 468
(1968).

C. Punitive Damages and Attorney’s Fees

Defendant cites several jury verdicts that it argues demonstrate that punitive damages and
attorney’s fees exceeding $75,000 could be awarded on a bad faith claim against an insurer. (See Def’s
Opp. 9-10.) However, Defendant fails to explain how the facts underlying those bad faith verdicts are
analogous to the particular facts or circumstances forming the basis of Plaintiff's claim in this case.
Additionally, Plaintiff points out that it “will not owe attorney’s fees in the same way as a conventional
client” because it is represented by the captive law firm of Geragos & Geragos APC. (See Pl.’s Reply 3,
ECF No. 31.) The Court therefore finds that Defendant has not demonstrated that punitive damages or
attorneys’ fees in this case will cause the amount in controversy to meet the jurisdictional limit.

II. CONCLUSION

In sum, Defendant has failed to meet its burden to establish the requisite amount in controversy
by a preponderance of the evidence. Having found that the Court lacks subject matter jurisdiction on this
basis, the Court need not consider the parties’ remaiming arguments.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 5
Case 2:20-cv-04427-RGK-JPR Document 38 Filed 07/20/20 Page5of5 Page ID #:825

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04427-RGK-JPR Date July 20, 2020
Title Geragos & Geragos Fine Arts Building, LLC v. Travelers Indemnity Company of

Connecticut, et al

 

For the foregoing reasons, the Court GRANTS Plaintiffs’ Motion to Remand.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 5
